
QuickLinks -- Click here to rapidly navigate through this document



Exhibit (10)(iii)(A)(6)


BROADWING INC.
1997 STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS
(As revised and restated effective January 1, 2001)


        1.    Purpose.    

        The 1997 Stock Option Plan for Non-Employee Directors (the "Plan") is
intended to attract and retain the services of experienced and knowledgeable
independent directors of the Company for the benefit of the Company and its
shareholders and to provide additional incentive for such directors to continue
to work for the best interest of the Company and its shareholders. For purposes
of the Plan, the term "Company" means Broadwing Inc. (or, for any period prior
to April 20, 2000, Cincinnati Bell Inc.).

        This document amends and restates the Plan that was named the Cincinnati
Bell Inc. 1997 Stock Option Plan for Non-Employee Directors and all predecessor
versions of such plan (the "Predecessor Plan") effective as of January 1, 2001
(the "Effective Amendment Date"). For all purposes hereof, any reference to the
Plan contained herein refers to the Plan both as amended and restated by this
document and to the Predecessor Plan as it was in effect prior to the Effective
Amendment Date unless otherwise expressly noted.

        2.    Shares Subject to the Plan.    

        As of the Effective Amendment Date, there are reserved for issuance upon
the exercise of options granted under the Plan                        common
shares of the Company, $0.01 par value (the "Common Shares"). Such Common Shares
may be authorized and unissued Common Shares or previously outstanding Common
Shares then held in the Company's treasury. If any option granted under the Plan
(including options granted prior to the Effective Amendment Date) shall expire
or terminate for any reason without having been exercised in full, the Common
Shares subject thereto shall again be available for the purposes of issuance
upon the exercise of options granted under the Plan.

        3.    Administration.    

        The Plan shall be administered by the Board of Directors of the Company
(the "Board"). Subject to the express provisions of the Plan, the Board shall
have authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, to determine the terms and provisions of the option
grants and agreements (which shall comply with and be subject to the terms and
conditions of the Plan) and to make all other determinations necessary or
advisable for the administration of the Plan. The Board's determination of the
matters referred to in this Paragraph 3 shall be conclusive.

        4.    Eligibility for Option Grants On or After January 1, 2001.    

        (a)   For purposes of the Plan, an "Outside Director" means a member of
the Board who is not an employee of the Company or a subsidiary of the Company.

        (b)   Each individual who first becomes an Outside Director on or after
the Effective Amendment Date shall automatically be granted an option to
purchase 25,000 Common Shares on the first day of such individual's first term
of office as an Outside Director. On the date of each annual meeting of the
shareholders of the Company subsequent to the Effective Amendment Date, each
Outside Director who first became an Outside Director prior to such annual
meeting and who will continue to serve as an Outside Director after such annual
meeting shall automatically be granted an option to purchase 9,000 Common
Shares.

1

--------------------------------------------------------------------------------


        (c)   In addition to the options granted under the Plan pursuant to
Paragraph 4(b), an option to purchase Common Shares shall be granted on the
first business day of each calendar year that begins on or after the Effective
Amendment Date to each individual who is then an Outside Director and has
elected prior to the start of such calendar year to waive all or a part of the
retainer and other fees that would otherwise be earned by the Outside Director
for such calendar year, in accordance with and subject to the following
provisions of this Paragraph 4(c). For purposes of this Paragraph 4(c), a
"retainer" means the annual fee established by the Board for serving as a
director of the Company and "other fees" mean all fees established by the Board
for attending meetings of the Board or committees of the Board or for serving as
a chair of a Board committee, but not including expense reimbursements.

        (1)   Any Outside Director may, by written notice filed with the Board
(in a form approved by the Board for this purpose) prior to the first day of any
calendar year that begins on or after the Effective Amendment Date and in return
for an option granted under the Plan, elect to waive (and thereby to give up all
rights to) the receipt of all, or a percentage (in 25% increments) of all, of
the retainer and other fees that are otherwise earned by the Outside Director
for such calendar year.

        (2)   In the event that an Outside Director waives all or any part of
his retainer and other fees for any calendar year that begins on or after the
Effective Amendment Date under Paragraph 4(c)(1), an option to purchase Common
Shares shall be granted to the Outside Director under this Paragraph 4(c) on the
first business day of such calendar year. The number of Common Shares that may
be purchased under such option shall be established by the Board in its
discretion. Subject to its discretion to adopt a different determination method,
the Board shall generally determine the number of Common Shares to be subject to
such option based on the quotient produced by dividing (i) the amount of
retainer and other fees that the Outside Director would be anticipated to earn
for the subject calendar year but will not because of his election to waive such
retainer and other fees by (ii) a reasonable per share value of the option when
granted (to be determined on the basis of both the value of a Common Share at or
near the date of the option's grant or an average of such values for a period of
time ending at or near such grant date and a reasonable method used to value the
rights provided under the option (such as the valuation method popularly known
as the Black-Scholes method)).

        (d)   Only stock options that are not incentive stock options (within
the meaning of section 422 of the Internal Revenue Code of 1986, as such section
is in effect on the Effective Amendment Date or as it may thereafter be amended
or renumbered) shall be granted under the Plan.

        5.    Terms of Options.    

        This paragraph 5 contains provisions that apply to any options granted
under the Plan on or after the Effective Amendment Date:

        (a)   The purchase price of each Common Share under each option granted
under the Plan (such option's "option price") shall be 100% of the Fair Market
Value of a Common Share on the date such option is granted. For purposes of the
Plan, the "Fair Market Value" of a Common Share shall be deemed to be the
average (rounded to the next highest cent in the case of a fraction of a cent)
of the high and low per share sales prices of a Common Share on the New York
Stock Exchange on the specified date or, if no Common Shares are traded on such
exchange on the specified date, on the next preceding date on which Common
Shares are traded on such exchange; except that, if the Common Shares are not
listed on the New York Stock Exchange on the subject date (or, if the subject
date is not a business day of such exchange, on the next preceding business day
of such exchange), then the Fair Market Value of a Common Share on the subject
date shall be determined by the Board in good faith pursuant to methods and
procedures established by the Board.

2

--------------------------------------------------------------------------------


        (b)   All options granted under the Plan shall be exercisable in whole
or in part on the date of grant. Subject to the provisions of Paragraphs 5(d),
5(e) and 5(f), the term of each option during which the option may be exercised
shall be ten years from the date of grant of the option (the option's "ten-year
term"). However, except as provided in Paragraphs 5(d), 5(e) and 5(f), no option
granted under the Plan may be exercised at any time unless the holder is then a
director of the Company.

        (c)   Upon exercise of an option granted under the Plan, the party
exercising the option shall pay to the Company the option price that applies to
the Common Shares then being purchased under the option in full in cash (which
for purposes of the Plan shall be deemed to include payment in U.S. currency or
by personal check, certified check, bank draft, cashier's check or money order)
or, if permitted in the discretion of the Board, by any of the following
methods: (i) by delivery to the Company of the lowest number of whole Common
Shares owned by the optionee that have an aggregate Fair Market Value on the
date of exercise at least equal to the aggregate option price of the Common
Shares then being purchased under the option (with any amount by which such
aggregate Fair Market Value exceeds such aggregate option price to be remitted
by the Company to such party), (ii) by having the Company retain the lowest
number of the Common Shares then being purchased under the option that have an
aggregate Fair Market Value on the date of exercise at least equal to the
aggregate option price of the Common Shares then being purchased under the
option (with any amount by which such aggregate Fair Market Value exceeds such
aggregate option price to be remitted by the Company to such party) or (iii) by
a combination of a payment in cash and payment under either or both of such
above-described methods.

        (d)   For purposes of the Plan, "Retirement" means retirement from the
Board either (i) after attaining age 68 or (ii) with the permission of the
Board. In the event that an optionee of an option granted under the Plan shall
cease to be a director of the Company because of Retirement, the optionee may
exercise the option at any time during the remaining part of the ten-year term
of the option. In the event that the option is not exercised during the ten-year
term of the option, it shall expire at (and hence not be exercisable after) the
end of such ten-year term.

        (e)   In the event that an optionee of an option granted under the Plan
shall cease to be a director of the Company for any reason other than Retirement
or death, the optionee may exercise the option during the six-month period
following such termination, but not after the expiration of the option's
ten-year term. In the event that the option is not exercised during the
six-month period following termination (or by the expiration of the option's
ten-year term if that ends before the end of such six-month period), it shall
expire at (and hence not be exercisable after) the end of such six-month period
(or the end of the option's ten-year term if that ends first).

        (f)    In the event of the death of an optionee to whom an option has
been granted under the Plan while the optionee is a director of the Company, the
option may be exercised by a legatee or legatees of the optionee under the
optionee's last will, or by the optionee's personal representative or
distributees, at any time during the remaining part of the ten-year term of the
option. In the event that the option is not exercised during the ten-year term
of the option, it shall expire at (and hence not be exercisable after) the end
of such ten-year term.

        In the event that an optionee ceases to be a director of the Company
other than by reason of Retirement and dies during the six-month period
following such termination of service as a director, the option may be exercised
by a legatee or legatees of the optionee under the optionee's last will, or by
the optionee's personal representatives or distributees, at any time within a
period of one year after the optionee's death, but not after expiration of the
ten-year term of the option. In the event the option is not exercised during the
one-year period after the optionee's death (or by the end of the option's
ten-year term if that ends before the end of such one-year period), it shall
expire at (and hence not be exercisable after) the end of such one-year period
(or the end of the option's ten-year term if that ends first).

3

--------------------------------------------------------------------------------


        In the event that an optionee dies following Retirement, the option
theretofore granted to the optionee may be exercised by the legatee or legatees
of the optionee under the optionee's last will, or by the optionee's personal
representatives or distributees, at any time during the remaining part of the
ten-year term of the option. In the event that the option is not exercised
during the ten-year term of the option, it shall expire at (and hence not be
exercisable after) the end of such ten-year term.

        (g)   Notwithstanding any other provision of the Plan, if at any time
the Board shall determine, in its discretion, that the registration,
qualification, listing or similar action under any state or federal law or with
any governmental agency, regulatory body or stock exchange upon which the Common
Shares are traded, or the consent or approval of any governmental agency,
regulatory body or stock exchange, is necessary or desirable as a condition of,
or in connection with, the granting of an option under the Plan or the purchase,
issue or transfer of Common Shares with respect to which the option is granted,
then such option may not be exercised in whole or in part unless and until the
Board has determined to its complete satisfaction either (i) that such
registration, qualification, listing, consent, approval or other action shall
have been effected or obtained free of any conditions not acceptable to the
Board or (ii) that the optionee of the option or such other person who exercises
the option shall have agreed that the Common Shares may be issued or transferred
to him subject to any restrictions that make it unnecessary to effect or obtain
such registration, qualification, listing, consent, approval or other action.

        (h)   Nothing in the Plan or in any option granted pursuant to the Plan
shall confer on any individual any right to continue as a director of the
Company.

        6.    Transferability and Shareholder Rights of Holders of Options.    

        No option granted under the Plan shall be transferable otherwise than by
will or by the laws of descent and distribution, and an option may be exercised,
during the lifetime of an optionee, only by the optionee of the option. An
optionee of an option granted under the Plan (or any other party exercising the
option) shall have none of the rights of a shareholder of the Company until the
option has been exercised and the Common Shares subject to the option have been
registered in the name of the optionee (or other party) on the transfer books of
the Company. Notwithstanding the foregoing, the Board, in its discretion, may
permit transfers of options by gift or otherwise, subject to such terms and
conditions as the Board may prescribe.

        7.    Adjustments upon Changes in Capitalization.    

        Notwithstanding any other provisions of the Plan, the number and class
of shares subject to options granted under the Plan and then outstanding and the
option prices of such options shall be proportionately adjusted in the event of
changes in the outstanding Common Shares by reason of stock dividends, stock
splits, recapitalizations, mergers, consolidations, combination or exchanges of
shares, split-ups, split-off, spin-offs, liquidations or other similar changes
in capitalization, or any distribution to common shareholders other than cash
dividends, and, in the event of any such change in the outstanding Common
Shares, the aggregate number and class of shares available under the Plan and
the number of shares as to which options may be granted shall be appropriately
adjusted by the Board.

        8.    Amendment and Termination.    

        Unless the Plan shall theretofore have been terminated as hereinafter
provided, the Plan shall terminate on, and no awards of options shall be made
after, the tenth anniversary of the original effective date of the Plan;
provided, however, that the Plan's termination shall have no effect on options
granted prior thereto. The Plan may be terminated, modified or amended by the
shareholders of the Company. The Board may also terminate the Plan or modify or
amend the Plan in such respects as it shall deem advisable in order to conform
to any change in any law or regulation applicable thereto or in any other
respects, provided that no such modification or amendment shall, without the
approval of the Company's shareholders, change (i) the total number of Common
Shares as to which options may be granted under the Plan, (ii) the class of
persons eligible to receive options under the Plan,

4

--------------------------------------------------------------------------------

(iii) the manner of determining the option prices of options granted under the
Plan, (iv) the period during which options may be granted or exercised under the
Plan or (v) the provisions relating to the administration of the Plan by the
Board.

        9.    Withholding.    

        Upon the issuance of Common Shares as a result of the exercise of an
option granted under the Plan, the Company shall have the right to retain or
sell, without notice, a sufficient number of such Common Shares to cover the
amount of any tax required by any government to be withheld or otherwise
deducted and paid with respect to such Common Shares being issued, remitting
only any balance to the party exercising the option; provided, however, that
such party shall have the right to provide the Company with the funds to enable
it to pay such tax. In addition, the Board, in its discretion, may permit the
taxes applicable to the issuance of any Common Shares as a result of the
exercise of an option granted under the Plan on or after the Effective Amendment
Date to be paid by the same type of method by which the Board permits the option
price for the shares being purchased under the option to be paid.

        10.    Effectiveness of the Plan.    

        The Plan became effective originally by virtue of its approval by the
vote of the holders of a majority of the outstanding Common Shares at a meeting
of the Company's shareholders.

        11.    Predecessor Plan.    

        As is noted in Paragraph 1, the Plan amends and restates the Predecessor
Plan as in effect immediately prior to the Effective Amendment Date. Any option
granted under the Predecessor Plan which is outstanding on the Effective
Amendment Date shall be subject to the terms of the Predecessor Plan as in
effect when such option was granted and the terms of the option itself and will
not be affected by the terms of this Plan document to the extent this Plan
document indicates that such terms apply specifically to options granted on or
after the Effective Amendment Date.

        IN ORDER TO EFFECT THE PROVISIONS OF THIS PLAN DOCUMENT, Broadwing Inc.,
the sponsor of the Plan, has caused its name to be subscribed to this Plan
document this     day of                        , 2001, to be effective as of
January 1, 2001.

    BROADWING INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title            

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


BROADWING INC. 1997 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS (As revised and
restated effective January 1, 2001)
